DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-13 and 21-23 are currently pending. Claims 1, 8, 13, 21, and 22 have been amended. Claim 23 has been added. Claims 1, 13, 21, and 22 have been amended to overcome the objection, 35 U.S.C. 112(a) rejection, and/or 35 U.S.C. 112(b) rejections set forth in the Non-Final Rejection mailed on 22 December 2020.
Claim Objections
Claims 1 and 22 are objected to because of the following informalities:
“user;” in line 24 of claim 1 should read “user; and” 
“long term-term” in line 19 of claim 22 should read “long-term”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not threshold and the long-term fall risk threshold” by measuring a maximum displacement, maximum velocity, or evaluating a medical history of the user. However, [0078] of the PGPUB states that “the controller can be adapted to determine the fall risk value” by measuring a maximum displacement, maximum velocity, or evaluating a medical history of the user. It is unclear if claim 1 should actually recite “determining the short-term fall risk value and the long-term fall risk value.” Claims 2-13 are also rejected due to their dependency to claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 23 is further rejected due to its dependency to claim 22.
Claim 22 recites that the long-term fall estimation model is based on a formula derived. It is unclear what “based on a formula derived” means. [0065] of the PGPUB mentions “For generating one or more of the long-term fall estimation model 202, the short-term fall estimation model 204, and the fall event detection 206, a risk or probability value of a fall can be based on a predetermined formula or formulas that can be derived from experimental data.” As such, claim 22 is interpreted that the long-
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Guez et al. ‘931 (US Pub No. 2017/0006931 – previously cited) in view of Najafi et al. ‘776 (US Pub No. 2016/0100776 – previously cited).
Regarding claim 1, Guez et al. ‘931 teaches a system (Fig. 5 system 200 and [0018]), comprising: a hearing device for a user ([0113] hearing aid device 301); a sensor operatively connected to the hearing device and adapted to detect a characteristic of the user and generate a sensor signal based on the characteristic, wherein the characteristic comprises at least one of eye movement and head movement of user ([Fig. 5 sensors 210, 220a-g and [0064]-[0065], [0073]-[0074], [0113]); an accessory operatively connected to the hearing device (Fig. 5 alert system 255 and [0101]); and a controller operatively connected to the hearing device (Fig. 5 processing block 235 and [0089]), wherein the controller is adapted to: determine a short-term fall risk value based on the sensor signal ([0099]; Vestibular signals, interpreted as “fall risk value.”); compare the short-term fall risk value to a short-term 
The embodiment of Fig. 5 teaches fall and collision detection and injury mitigation ([0018]). The embodiment of Fig. 5 teaches all of the elements of the current invention as mentioned above except for wherein the system is a fall prediction system.
System 100 of Fig. 2 uses physiological and movement data to anticipate when a user wearing system 100 is in imminent danger or is falling and activates an injury mitigation device to attempt to minimize potential injury from the fall or to prevent fall altogether ([0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the embodiment of Fig. 5 of Guez et al. ‘931 to predict fall as system 100 of Fig. 2 teaches that this would aid in minimizing potential injury from the fall or to prevent fall altogether ([0038]).
The fall prediction system of Fig. 5 of Guez et al. ‘931 as modified by Fig. 2 of Guez et al. ‘931 teaches all of the elements of the current invention as mentioned above except for the controller determining a long-term fall-risk value based on the sensor signal; comparing the long-term fall-risk value to a long-term fall risk threshold; and generating a fall prevention output if the long-term fall-risk value exceeds the long-term fall risk threshold.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of Guez et al. ‘931 to include determining a long-term fall-risk value based on the sensor signal; comparing the long-term fall-risk value to a long-term fall risk threshold; and generating a fall prevention output if the long-term fall-risk value exceeds the long-term fall risk threshold as Najafi et al. ‘776 teaches that adjusting the requisite threshold values based on the history of falls would aid in identifying a subject is at high risk of falling more accurately ([0098]).
Regarding claim 2, Guez et al. ‘931 teaches wherein the controller is a component of the accessory (Fig. 5 processor 240 of processing block 235 can generate and transmit alarm activation signals configured to activate alert system 255, as described in [0101].).
Regarding claim 3, Guez et al. ‘931 teaches wherein the sensor is a component of the accessory (Fig. 5 sensors 210, 220a-g, alert system 255; Signals from the sensors can be processed in processing block 235 ([0089]), which could activate alert system 255.).
Regarding claim 4, Guez et al. ‘931 teaches comprising a second sensor operatively connected to the hearing device and adapted to detect a second characteristic of the user and generate a second sensor signal based on the second characteristic (Fig. 5 sensors 220a-g and [0074], [0113]), wherein the 
Guez et al. ‘931 teaches all of the elements of the current invention as mentioned above except for wherein the controller is adapted to determine the long-term fall-risk value based on the sensor signal and the second sensor signal.
Najafi et al. ‘776 teaches (1) monitoring the user's physical activity; (2) automatically detecting the user's falls; and (3) assessing the user's risk of falling. The second and third tasks are based on the results obtained from the first ([0035]). The subject’s risk of falling during everyday life is computed by first quantifying the quality of the subject’s postural transitions. The lateral sway and jerkiness of the subject is estimated. The mean, standard deviation, and number of successive postural transitions are computed. The quality of physical activity is evaluated and the subject’s risk of falling is then evaluated by inputting the above parameters to a statistical model ([0091]-[0097]). To identify that the subject is at a high risk of falling more accurately, the system continually adjusts the requisite threshold values based on the history of falls or other similar events detected by the algorithm ([0098]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of Guez et al. ‘931 to include determining a long-term fall-risk value based on the sensor signal; comparing the long-term fall-risk value to a long-term fall risk threshold; and generating a fall prevention output if the long-term fall-risk value exceeds the long-term fall risk threshold as Najafi et al. ‘776 teaches that adjusting the requisite threshold values based on the history of falls would aid in identifying a subject is at high risk of falling more accurately ([0098]).
Regarding claim 5, Guez et al. ‘931 teaches wherein the second sensor (Fig. 5 sensors 220a-g and [0074], [0113]) is a component of the accessory (Fig. 5 sensors 210, 220a-g, alert system 255; Signals from the sensors can be processed in processing block 235 ([0089]), which would activate alert system 255.).
Regarding claim 6, Guez et al. ‘931 teaches wherein the accessory comprises at least one of a TV streamer, wireless audio streaming device, cell phone or landline streamer, Direct Audio Input (DAI) gateway, auxiliary audio input gateway, telecoil/magnetic induction receiver, hearing device programmer, charger, smartphone, smart glasses, and wearable or implantable health monitor ([0046]. [0106] safety device 250; Safety device 250 monitors incoming signals from the control to determine when it should deploy.).
Regarding claim 7, Guez et al. ‘931 teaches wherein the accessory comprises a body-wearable accessory (Fig. 5 safety device 250 and [0046], [0106]).
Regarding claim 9, Guez et al. ‘931 teaches wherein the fall prevention output comprises at least one of an audible, visual, and tactile signal provided to the user (Fig. 5 alert system 255 and [0101]).
Regarding claim 10, Guez et al. ‘931 teaches wherein the fall prevention output is provided to the user by the accessory ([0101] alert system 255).
Regarding claim 11, Guez et al. ‘931 teaches wherein the controller is further adapted to detect a fall (Abstract).
Regarding claim 12, Guez et al. ‘931 teaches wherein the hearing device further comprise hearing assistance components disposed within a housing of the hearing device, wherein the hearing assistance components comprise the controller (Fig. 6a hearing aid 301 and [0113]; Although not seen in the drawing for Fig. 6a, system 300 refers to a computer-related entity, including a controller, as explained in [0028]).
Regarding claim 13, Guez et al. ‘931 teaches wherein the fall prevention output comprises a transmission to one or more of a caregiver, medical professional, or the user (Fig. 5 data repository 242 and [0103]-[0104]; The data repository can be configured to collect and store data and information including raw signals from each of the sensors and results. This data and information can be .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Guez et al. ‘931 in view of Najafi et al. ‘776, as applied to claim 1, further in view of Hwang et al. ‘513 (US Pub No. 2009/0322513 – previously cited).
Regarding claim 8, Guez et al. ‘931, as modified by Najafi et al. ‘776, teaches the controller is further adapted to determine the short-term fall risk threshold and the long-term fall risk threshold ([0099]).
Guez et al. ‘931 in view of Najafi et al. ‘776, as applied to claim 1, teaches all of the elements of the current invention as mentioned above except for wherein the controller is further adapted to determine the short-term fall risk threshold and the long-term fall risk threshold based on one or more settings of the accessory.
Hwang et al. ‘513 teaches triggering levels of an emergency alert for a monitoring device that can be first programmed with a general set based on age, gender, and normal medical conditions of a general population. These alert levels can be adjusted to fit a particular person ([0037]) by a subject or his/her physician through a keypad of a wearable device (Claim 2), which is an accessory.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Guez et al. ‘931 in view of Najafi et al. ‘776, as applied to claim 1, to include the accessory of Hwang et al. ‘513, as the accessory of Hwang et al. ‘513 would allow the controller to determine the short-term fall risk threshold and the long-term fall risk threshold. The keypad would allow the subject or his/her physician to manually adjust threshold levels to accommodate the change of physical conditions of a subject, such as change of heart rate or blood pressure caused by new medication or new treatment or new circumstances (Claim 2 of Hwang et al. ‘513), and to avoid false alarms ([0014]).
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Guez et al. ‘931 in view of Najafi et al. ‘776 further in view of DeVaul et al. ‘021 (US Pub No. 2006/0282021).
Regarding claim 21, Guez et al. ‘931 teaches a system (Fig. 5 system 200 and [0018]), comprising: a hearing device for a user ([0113] hearing aid device 301); a sensor operatively connected to the hearing device and adapted to detect characteristics of the user and generate a sensor signal based on the characteristics, wherein the characteristics comprise a physiological characteristic of the user ([Fig. 5 sensors 210, 220a-g and [0073]-[0074], [0113]); an accessory operatively connected to the hearing device (Fig. 5 alert system 255 and [0101]); and a controller operatively connected to the hearing device (Fig. 5 processing block 235 and [0089]), wherein the controller is adapted to: determine a short-term fall risk value based on the sensor signal ([0099]; Vestibular signals, interpreted as “fall risk value.”); compare the short-term fall risk value to a short-term fall risk threshold ([0099]; Vestibular signals are compared to a threshold, which is established from predetermined data, as described in [0097], which is interpreted as “fall risk threshold.”); and generate a fall prevention output if the short-term fall risk value exceeds the short-term fall risk threshold ([0100], [0106]).
The embodiment of Fig. 5 teaches fall and collision detection and injury mitigation ([0018]). The embodiment of Fig. 5 teaches all of the elements of the current invention as mentioned above except for wherein the system is a fall prediction system.
System 100 of Fig. 2 uses physiological and movement data to anticipate when a user wearing system 100 is in imminent danger or is falling and activates an injury mitigation device to attempt to minimize potential injury from the fall or to prevent fall altogether ([0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the embodiment of Fig. 5 of Guez et al. ‘931 to predict fall as system 100 of Fig. 2 teaches that this would aid in minimizing potential injury from the fall or to prevent fall altogether ([0038]).

Najafi et al. ‘776 teaches (1) monitoring the user's physical activity; (2) automatically detecting the user's falls; and (3) assessing the user's risk of falling. The second and third tasks are based on the results obtained from the first ([0035]). The subject’s risk of falling during everyday life is computed by first quantifying the quality of the subject’s postural transitions. The lateral sway and jerkiness of the subject is estimated. The mean, standard deviation, and number of successive postural transitions are computed. The quality of physical activity is evaluated and the subject’s risk of falling is then evaluated by inputting the above parameters to a statistical model ([0091]-[0097]). To identify that the subject is at a high risk of falling more accurately, the system continually adjusts the requisite threshold values based on the history of falls or other similar events detected by the algorithm ([0098]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of Guez et al. ‘931 to include determining a long-term fall-risk value based on the sensor signal; comparing the long-term fall-risk value to a long-term fall risk threshold; and generating a fall prevention output if the long-term fall-risk value exceeds the long-term fall risk threshold as Najafi et al. ‘776 teaches that adjusting the requisite threshold values based on the history of falls would aid in identifying a subject is at high risk of falling more accurately ([0098]).
The fall prediction system of Fig. 5 of Guez et al. ‘931 as modified by Fig. 2 of Guez et al. ‘931 as modified by Najafi et al. ‘776 teaches all of the elements of the current invention as mentioned above except for wherein the characteristics comprise an environmental characteristic; wherein the 
DeVaul et al. ‘021 teaches sensors on a motion analysis telemonitor system is capable of detecting hazards to which a wearer has been exposed such as biological pathogens, neurotoxins, radiation, harmful chemicals or toxic environmental hazards ([0093]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the physiological characteristics of Fig. 5 of Guez et al. ‘931 as modified by Fig. 2 of Guez et al. ‘931 as modified by Najafi et al. ‘776 to include an environmental characteristic, wherein the environmental characteristic comprises at least one of temperature, humidity, sound, light intensity, terrain, elevation, ambient oxygen levels, pollutants, toxins, or carbon monoxide levels as DeVaul et al.’ 021 teaches that if a user is in one of these hazardous/life-threatening conditions, the user has an increased risk of injury or death ([0003]).
Regarding claims 22 and 23, Guez et al. ‘931 teaches a system (Fig. 5 system 200 and [0018]), comprising: a hearing device for a user ([0113] hearing aid device 301); a sensor operatively connected to the hearing device and adapted to detect a characteristic of the user and generate a sensor signal based on the characteristic, wherein the characteristic comprises at least one of a physiological characteristic and an environmental characteristic of the user ([Fig. 5 sensors 210, 220a-g and [0073]-[0074], [0113]); an accessory operatively connected to the hearing device (Fig. 5 alert system 255 and [0101]); and a controller operatively connected to the hearing device (Fig. 5 processing block 235 and [0089]), wherein the controller is adapted to: implement a short-term estimation model ([0099]); determine a short-term fall risk value from the short-term fall estimation model ([0099]; Vestibular signals, interpreted as “fall risk value.”); compare the short-term fall risk value to a short-term fall risk threshold ([0099]; Vestibular signals are compared to a threshold, which is established from predetermined data, as described in [0097], which is interpreted as “fall risk threshold.”); and generate 
The embodiment of Fig. 5 teaches fall and collision detection and injury mitigation ([0018]). The embodiment of Fig. 5 teaches all of the elements of the current invention as mentioned above except for wherein the system is a fall prediction system.
System 100 of Fig. 2 uses physiological and movement data to anticipate when a user wearing system 100 is in imminent danger or is falling and activates an injury mitigation device to attempt to minimize potential injury from the fall or to prevent fall altogether ([0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the embodiment of Fig. 5 of Guez et al. ‘931 to predict fall as system 100 of Fig. 2 teaches that this would aid in minimizing potential injury from the fall or to prevent fall altogether ([0038]).
The fall prediction system of Fig. 5 of Guez et al. ‘931 as modified by Fig. 2 of Guez et al. ‘931 teaches all of the elements of the current invention as mentioned above except for the controller implementing a long-term fall estimation model; determining a long-term fall-risk value from the long-term fall estimation model; comparing the long-term fall-risk value to a long-term fall risk threshold; and generating a fall prevention output if the long-term fall-risk value exceeds the long-term fall risk threshold.
Najafi et al. ‘776 teaches (1) monitoring the user's physical activity; (2) automatically detecting the user's falls; and (3) assessing the user's risk of falling. The second and third tasks are based on the results obtained from the first ([0035]). The subject’s risk of falling during everyday life is computed by first quantifying the quality of the subject’s postural transitions. The lateral sway and jerkiness of the subject is estimated. The mean, standard deviation, and number of successive postural transitions are computed. The quality of physical activity is evaluated and the subject’s risk of falling is then evaluated 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of Guez et al. ‘931 to include implementing a long-term fall estimation model; determining a long-term fall-risk value from the long-term fall estimation model; comparing the long-term fall-risk value to a long-term fall risk threshold; and generating a fall prevention output if the long-term fall-risk value exceeds the long-term fall risk threshold as Najafi et al. ‘776 teaches that adjusting the requisite threshold values based on the history of falls would aid in identifying a subject is at high risk of falling more accurately ([0098]).
Guez et al. ‘931 in view of Najafi et al. ‘776 teaches all of the elements of the current invention as mentioned above except for wherein the long-term fall estimation model is based on a formula derived and modified through machine learning approaches; and wherein, the long-term fall estimation model uses data from the user and other users to train a regression model or deep neural network to estimate the long-term fall risk value of the user.
DeVaul et al. ’021 teaches a wearable monitoring device that is able to determine whether a person has fallen through a model analysis technical using characteristic movements of a fall (Abstract). The model may be improved over time or tailored to the needs of specific individuals as it is important that the signal processing and interpretation hardware be adaptable ([0087]). The term “model” is used to describe any type of signal processing or analysis, predictive multivariate function estimation, statistical modeling, statistical learning, supervised learning, semi-supervised learning, unsupervised learning, and combinations thereof, regression, classification technique, or other form of automated real-time signal interpretation ([0067]).
.
Response to Arguments
Applicant argues that omitting “evaluating one or more inputs provided by the user in response to the one or more queries” overcomes the 35 U.S.C. 112(a) rejection. Examiner respectfully agrees, and the 35 U.S.C. 112(a) rejection has been withdrawn. However, there is a written description issue with determining a fall risk threshold, as [0078] of the PGPUB mentions that a fall risk value is determined, rather than a fall risk threshold. Thus, a new 35 U.S.C. 112(a) rejection has been issued in this Office Action.
Applicant argues that Najai et al. ‘776 does not teach “wherein the controller is adapted to: determine short-term fall risk value and a long-term fall-risk value based on the sensor signal.” It is noted that determining the short-term fall risk value is taught by Guez et al. ‘931. Applicant also argues that Najafi et al. ‘776 teaches that the postural transitions used to determine an individual’s risk of falling are calculated solely from accelerometers worn on a patient’s torso and that Najafi et al. ‘776 also mentions that sensors on lower limbs hinders the user’s movements. Although Najafi et al. ‘776 mentions that sensors are positioned on the user’s upper body, typically on the user’s chest or torso ([0036]), Najafi et al. ‘776 does not teach away from using accelerometers to measure eye or head movement. Najafi et al. ‘776 merely teaches away from using accelerometers on a patient’s lower limbs. Guez et al. ‘931 also teaches that a movement sensor can be attached to the user’s chest, core, or head 
Applicant argues that neither Guez et al. ‘931 nor Najafi et al. ‘776 teach “wherein the characteristics comprise both a physiological characteristic and an environmental characteristic” and “wherein the long-term fall estimation model is based on a formula derived and modified through machine learning approaches.” Examiner respectfully agrees, and the 35 U.S.C. 103 rejection has been withdrawn. However, upon further consideration, Examiner has found that DeVaul et al. ‘021 teaches such limitation. Thus, claims 21 and 22 are now rejected under 35 U.S.C. 103 over Guez et al. ‘931 in view of Najafi et al. ‘776 further in view of Devaul et al. ‘021.
Applicant argues that Najafi et al. ‘776 teaches against machine learning. However, the calibration of Najafi et al. ‘776 is calibration that is performed before measurement. Najafi et al. ‘776 does not mention calibration/learning after measurement. Furthermore, Najafi et al. ‘776 teaches calibrating/pre-learning a subject’s walk within a constrained space of a gait lab. However, [0065] of the PGPUB of the present application mentions that “when a fall event is detected at 206, the method 200 can send data collected before the event by one or more sensors 14, e.g., to a cloud server 212. In one or more embodiments, data from the user and other users can be used to train a regression model or deep neural network to estimate the risk of a fall for an individual user.” Thus, the calibration of Najafi et al. ‘776 does not have the same meaning as the calibration of the present application. As such, Applicant’s arguments are not persuasive.
Applicant argues that the combination of Guez et al. ‘931 and Najafi et al. ‘776 would render Najafi et al. ‘776 inoperable because Najafi et al. ‘766 teaches a trunk mounted sensor. However, Examine notes that Nafafi et al. ‘776 teaches the use of an accelerometer. Guez et al.’ 931 teaches a sensor that may be an accelerometer or any other kind of sensor to detect movement that may be a hearing aid-like device. Furthermore, Examiner notes that Najafi et al. ‘776 is not being modified. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465.  The examiner can normally be reached on [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






	/AURELIE H TU/               Examiner, Art Unit 3791





/ETSUB D BERHANU/Primary Examiner, Art Unit 3791